 COMPACT VIDEO SERVICES117Compact Video Services, Inc. and International Alli-ance of Theatrical Stage Employees and MovingPicture Operators of the United States andCanada. Case 31-UC-2044 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSUpon a petition filed under Section 9(c) of theNational Labor Relations Act by the Employer, ahearing was held before Hearing Officer SusanSeeck on 19 February and 4 and 7 March 1986. On9 July 1986 the Regional Director for Region 31 ofthe Board issued a Decision and Order ClarifyingBargaining Unit in the above-captioned proceeding.In his decision, the Regional Director concludedthat the existing unit at the Employer's AlamedaAvenue facility should be clarified to include thefollowing syndication-distribution employees at theEmployer's Chestnut Street facility: nonsupervisoryshipping and receiving employees, the tape eraser,and the shuttle driver/shipping and receiving em-ployee; and to exclude the following employees atthat facility: customer service representatives, thedelivery driver, and the shipping supervisor.Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employerfiled a timely request for review alleging that, con-trary to the conclusion of the Regional Director,all of the syndication-distribution employees at itsChestnut Street facility should be excluded fromthe unit at its Alameda Avenue facility. The re-quest for review was based essentially on , thegrounds that the decision raised a substantial ques-tion of Board policy by departing from Boardprecedent regarding accretion issues and that theRegional Director allegedly failed to consider cer-tain facts. The Union filed a statement in opposi-tion, contending that the Regional Director's deci-sion accreting certain of the employees at theChestnut Street facility to the Alameda Avenueunit was correct.'By order, dated 9 October 1986, the Employer'srequest for review was granted. Thereafter, theEmployer filed its posthearing brief to the RegionalDirector and its request for review as its brief onreview.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel..1- The Union had moved to dismiss the UC petition, which motion wasdenied by the Regional Director The Union took the position at hearingthat, if its motion were denied, the Chestnut Street employees should beaccreted to the existing unitThe Board has considered the entire record inthis case and makes the following findings.1.The Employer, a California corporation, pro-vides videotape postpioduction services. The par-ties stipulated that, during the past calendar year, arepresentative period, the Employer received grossrevenues in excess of $500,000 and purchased andreceived goods valued in excess of $50,000 directlyfrom points located outside the State of California.On these facts, we find that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. We also find that, as stipu-lated by the parties, the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.The Employer, a wholly owned subsidiary ofCompact Video, Inc., has been engaged for thepast 15 years in providing videotape postproduc-tion services, such as visual editing and soundmixing, at its Alameda Avenue facility. The Unionhas had a longstanding bargaining relationship withthe Employer, and a current collective-bargainingagreement covers the approximately 100 employeesin the Alameda Avenue unit.2 The bargaining unit,as described in the collective-bargaining agreement,includes the following job classifications: videotape machine operators; videotape editors; mainte-nance engineers; film transfer technicians; electron-ic graphics operators; computer personnel; fabrica-tion, art and geographics departments; boommen,audio 2 technicians; audio mixers; video projectiontechnicians; telecine operators; recotech; tapecleaning; repair; evaluation and storage.In 1983 Compact Video acquired a competitor,Vidtronics, Inc. Compact Video closed Vidtronics'operations, other than its syndication-distributiondepartment, in early 1985. At that time, the Vid-tronics' syndication-distribution department, whichduplicates videotapes of syndicated shows and dis-tributes them to television stations, was transferredto the Employer (Compact Video Services). Vid-tronics' duplication department employees, i.e., dubroom supervisors and video tape operators, weremoved to Alameda Avenue and absorbed into thebargaining unit. The distribution and storage por-tion of the syndication-distribution operation wasrelocated to the Employer's Chestnut Street facili-ty, approximately 3 miles removed from the Ala-meda Avenue facility.At the time Compact Video took over Vidtron-ics, the latter's employees were represented in twobargaining units. Vidtronics' employees working intechnical job classifications, including videotapeoperators and, apparently, tape cleaning employeesThat agreement is effective by its terms from 1 August 1984 through31 July 1987284 NLRB No. 11 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the syndication department,3 were in a Vidtron-ics', unit represented by the Union. Vidtronics' cus-tomer service representatives, shipping and receiv-ing employees, and vault employees were includedin a unit represented by the Office and ProfessionalEmployees International Union, Local 174(OPEIU). OPEIU subsequently disclaimed interestin representing these employees after a decertifica-tion petition was filed with respect to that unit.Based on the record, it appears that the primaryfocus of the work performed at Alameda Avenuecontinues to involve postproduction services, in-cluding video editing and sound mixing, in further-ance of new television and film productions. TheEmployer characterizes such work as "technical"and "highly creative." The syndication-distributionoperation services clients who hold the syndicationrights to television programs, distributing dubbedsyndication tapes to television stations around thecountry. Work related to the Employer's syndica-tion-distribution operation is performed primarily atthe Employer's Chestnut Street location, althoughsome employees at Alameda Avenue are engagedin locating, duplicating, and occasionally shippingtapes if necessary for Chestnut Street's distributionneeds.Specifically, the Chestnut Street customer serv-ice representatives create a schedule for the distri-bution of tapes, attempting to minimize the numberof required tape duplications by scheduling airdates so that stations can ship the tapes directly tothe next station on the schedule. The customerservices representatives prepare a shipping orderwhich goes to the Chestnut Street shipping and re-ceiving department, which prepares and ships thetapes. If it is necessary to duplicate a tape, a cus-tomer service representative prepares a duplicationorder which is delivered by the shuttle driver to anonunit Alameda Avenue employee who creates atape duplication schedule and labels. Pursuant tothat schedule, an Alameda Avenue tape vault li-brarian, who is in the unit, locates the master tapeand delivers it and clean tape to the duplicationroom, where the master tape is duplicated by a vid-eotape operator who is also in the bargaining unit.Under ordinary circumstances, the Chestnut Streetshuttle driver picks up the tape duplicates for ship-ping from, or storage at, the Chestnut Street facili-ty shipping area. Where there is insufficient time tobring the tape duplicates back to Chestnut Street tobe shipped, the Alameda Avenue bargaining unit3 Although there was no testimony at the hearing as to whether thetape cleaning employees were included in the bargaining unit when Com-pact Video acquired Vidtronics, the Emp. Exh 2 (the collective-bargain-ing agreement in effect between the Umon and Valtronics when Com-pact Video, Inc acquired Vidtronics) lists the tape cleaning and repairclassification as within the agreement's coverage.vault employees ship the duplicates from AlamedaAvenue. These "red dot" shipments occur about 7to 10 times a week. After the scheduled distribu-tion of the tape duplicates is completed, they arereturned to the Chestnut Street facility where theyare received by the receiving employee. If the tapeis to be circulated again, he takes it to the rackarea, where it is stored until its next shipment. If aduplicated tape is no longer needed, the receivingemployee delivers it to the Chestnut Street tapeeraser, who evaluates its condition with a "recor-tec" machine.4 The tape eraser will then put it in a"junk tape" pile or clean and erase the tape andplace it on a storage rack, to be returned to Alame-da Avenue by the shuttle driver for future use.The Regional Director essentially included as ac-creted to the existing unit only those distributionand storage employees at Chestnut Street who hedetermined had duties and functions similar tothose of employees in the Alameda Avenue unit.Thus, the Regional Director excluded the ChestnutStreet customer service representatives and deliv-ery driver from the unit because he found they hadno counterparts among the unit employees of theAlameda facility. In contrast, the Regional Direc-tor concluded that the functions of the ChestnutStreet shipping and receiving employees are similarto those of the six or seven tape vault employees atAlameda Avenue who are in the unit. Specifically,the Regional Director noted that both categories ofemployees maintain tape libraries, log tapes in andout, and refile them. He further noted that whilegenerally Chestnut Street shipping employees labeland ship duplicate tapes, in "red dot" situationsthose duties are performed by the tape vault em-ployees. He also relied on what he considered tobe the "regular" contact between the two groups.5On these grounds, the Regional Director includedthe shipping and receiving employees in the Ala-meda Avenue unit and further found that the shut-tle driver/shipping and receiving employee shouldbe included in the unit inasmuch as he spends asubstantial amount of time each day performingshipping and receiving duties.As to the Chestnut Street tape eraser employee,the tape eraser's function is to clean and erase used4 The parties' current collective-bargaining agreement refers to a "re-cotech" job classification, as does the Union's brief However, the recordtestimony refers only to a "recortec" machine. It is unclear from therecord whether the recortec machine is also called a "recotech" machine.5 In this regard, the Regional Director noted that a Chestnut Streetshipping supervisor and shipping employee went to A6.rneda Avenue sixtimes during the last year to assist with "red dot" orders and a ChestnutStreet shipping employee went once to Alameda Avenue to aid an in-jured shuttle driver An Alameda Avenue vault employee has gone toChestnut Street to oversee tape retrieval there and the Alateeda Avenuevault employees regularly telephone a Chestnut Street shipping supervi-sor if they have questions about dnplicated tape shipments COMPACT VIDEO SERVICES119duplication tapes and evaluate their quality for pos-sible future use. The Regional Director concludedthat this function is comparable to that of the Ala-meda Avenue videotape operators,6 who maydevote 20-25 percent of their time to tape cleaningand erasing, using the same type of recortec ma-chine, albeit working with new rather than usedtape. The Regional Director further noted that theChestnut Street tape eraser and the bargaining unitvideotape operators at the Alameda Avenue dupli-cation department are supervised by the same indi-vidual. Accordingly, the Regional Director includ-ed the tape eraser employee in the unit.The Board has followed a restrictive policy infinding accretions to existing units because employ-ees accreted to an existing unit are not accorded aself-determination election and the Board seeks toinsure that the employees' right to determine theirown bargaining representative is not foreclosed.Towne Ford Sales, 270 NLRB 311 (1984), affd. subnom. Machinist District Lodge 190 v. NLRB, 759F.2d 1477 (9th Cir. 1985). The Board thus will finda valid accretion "only when the additional em-ployees have little or no separate group identityand thus cannot be considered to be a separate ap-propriate unit and when the additional employeesshare an overwhelming community of interest withthe preexisting unit to which they are accreted[footnotes omitted]." Safeway Stores, 256 NLRB918, 918 (1981). Under this policy, we find, con-trary to the Regional Director, that none of theChestnut Street distribution and storage employeesshould be accreted to the Union's existing AlamedaAvenue unit.In Towne Ford Sales, 270 NLRB 311, 311-312(1984), the Board identified certain factors criticalto finding an accretion. The Board stated:One of these elements is the degree of inter-change of employees between the affiliatedcompanies. Mac Towing, 262 NLRB 1331(1982). No weight is assigned to the fact thatinterchange is feasible when in fact there hasbeen no actual interchange of employees.Combustion Engineering, 195 NLRB 909, 912(1972). Another important element is whetherthe day-to-day supervision of employees is thesame in the group sought to be accreted. Save-It Discount Foods, 263 NLRB 689 (1982);Weatherite Co., 261 NLRB 667 (1982). Thiselement is particularly significant, since theday-to-day problems and concerns among the6 As noted by the Regional Director, although the e Kistmg collective-bargaining agreement includes the Job classifications of tape cleaning andevaluation, the Employer does not currently employ individuals in thoseclassifications No evidence was adduced as to the "recotech" classifica-tion included in the agreement.employees at one location may not necessarilybe shared by employees who are separately su-pervised at another location. Renzetti's Market,238 NLRB 174, 175 (1978).The Board has also considered relevant such ad-ditional factors as similarity of terms and conditionsof employment.' similarity of skills and functions;8physical, functional, and administrative integra-tion;9 and bargaining history." We conclude thatthe factors arguably favoring accretion considereddispositive by the Regional Director here do notoutweigh the factors militating against a finding ofaccretion, particularly in light of Board policy fa-voring such a finding only under the narrow cir-cumstances set forth in Safeway Stores, above.With respect to employee interchange, therecord indicates that no Alameda Avenue employ-ee has ever been transferred to the Chestnut Streetsyndication-distribution operation. Likewise, noChestnut Street employee has ever transferred intothe Alameda Avenue bargaining unit"- As to em-ployee substitutions, the evidence reflects that noAlameda Avenue employee has ever substituted fora Chestnut Street employee, and indicates insteadthat short-staffing at Chestnut Street's shipping andreceiving department is remedied through the useof overtime. Additionally, although as noted by theRegional Director the Chestnut Street tape eraserhad substituted on occasion for the AlamedaAvenue delivery driver, that Alameda Avenue em-ployee is not in the bargaining unit,Moreover, the occasional and irregular contactsfound by the Regional Director among employeesin the two facilities do not establish functional inte-gration sufficient to warrant accretion. In thisregard we note that the phone contact cited by theRegional Director is between the excluded Chest-nut Street supervisor and Alameda Avenue unitvault employees. Further, although Chestnut Streetshipping employees went to Alameda Avenue sixtimes last year to help with "red dot" shipmentsand an Alameda Avenue vault employee has goneto Chestnut Street to oversee tape retrieval, this in-frequent interchange is consistent with a finding7 Western Cartridg Go, 134 NLRB 67 (1961),8 Jos &Min Brewing Co., 192 NLRB 553 (1971).9 Pullman Industries, 159 NLRB 580 (1966)'• Aerojet-Goneral Corp, 185 NLRB 794 (1970)," Tape vault employee Scott Eversull testified that he started in ship-ping and receiving at Alameda Avenue, transferred to Chestnut Street,and then back to Alameda Avenue. However, he further testified that hehas been employed in the Alameda Avenue tape vault for 5 years, whichis prior to the institution of the current syndication-distribution operationat Chestnut Street, and, further, that the shipping and receiving work heperformed at Chestnut Street related to Compact Video's productionwork, work which the Employer no longer performs Thus, Eversull'sexperience does not support the existence of interchange between theEmployer's current Chestnut Street and Alameda Avenue operations. 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat these two facilities are, in large part, function-ally distinct.Similarly, the nature of day-to-day supervisiondoes not warrant accretion. The tape eraser is theonly Chestnut Street employee who reports direct-ly to an individual, the Employer's manager of du-plication, who directly supervises employees at Al-ameda Avenue. The shipping and receiving em-ployees at Chestnut Street, on the other hand,report to an intermediate supervisor at Chestnut,who in turn reports to the manager of duplication.The record clearly demonstrates that the shippingand receiving employees' immediate supervisor hascomplete day-to-day responsibility and controlover the operation of his department. In thisregard, the manager of duplication only visits theChestnut Street facility once every month or 6weeks.We find that other relevant factors do not sup-port an accretion under the facts here. Although,as the Regional Director stresses, some AlamedaAvenue employees arguably perform functionssimilar to those performed at Chestnut Street, themajority of employees at Alameda Avenue arepostproduction employees who are more skilled,are higher paid, and perform more creative work.In this connection, it is undisputed that the post-production employees engage in editing and mixingwork with clients to create new productions, andthe engineers and tape operators involved in post-production provide technical support for such cre-ative operations. Further it appears, for examplefrom the testimony of the manager of duplication,that although both the Chestnut Street tape eraserand the Alameda Avenue videotape operators usethe recortec machine for cleaning, erasing, andevaluating tape, the tape operators perform suchduties only for 20-25 percent of the time and sup-plement such duties with tasks involving use ofmore complex machinery. As the manager of dupli-cations testified, such cleaning, erasing, and evalua-tion work is the primary function of the tape eraserat Chestnut Street while only a preliminary func-tion of the tape operators at Alameda Avenue.Consistent with this comparison, he further testifiedthat the wage rate for the tape eraser is $200 perweek, compared to $533 for the videotape opera-tors.With respect to the alleged similarity of functionbetween the Alameda Avenue tape vault employ-ees and the Chestnut Street shipping employees,even assuming, as noted by the Regional Director,that tape vault employees may spend between 40-60 percent of their time on 3 to 15 shipments perday, the evidence indicates that the Chestnut Streetshipping operation is of greater magnitude, withshipping employees spending 90 percent of theirtime on 200 to 300 multiple tape shipments daily.The working conditions differ between the two lo-cations, as evidenced by the fact that ChestnutStreet functions essentially on a single day shiftwhereas the Alameda Avenue location, includingboth postproduction employees and dubroom andtape vault employees associated with the syndica-tion function, operates on staggered shifts aroundthe clock.Finally, with respect to bargaining history, theemployees at issue at Chestnut Street, who wereformerly in the Vidtronics' syndication and distri-bution operation, with the apparent exception ofthe tape eraser, were excluded from the Union'sunit at Vidtronics. As stated previously, the Chest-nut Street customer service representatives, whomthe Regional Director excluded from the existingunit, were in a separate OPEIU unit with the ship-ping and receiving employees, whom the RegionalDirector included. That their union ultimately dis-claimed interest in representing them does noterase their separate bargaining history and the con-siderable functional interaction between the twogroups at Chestnut Street at present.In sum, we do not find based on the record as awhole that the shipping and receiving employeesor the tape eraser at Chestnut Street have little orno separate group identity, nor do we find thatthey share an overwhelming community of interestwith the Alameda Avenue unit, as required underthe Board's accretion policy.12 We therefore grantthe Employer's petition and shall clarify the exist-ing bargaining unit by excluding the Employer'ssyndication-distribution employees at the Employ-er's Chestnut Street location.ORDERThe unit of employees represented by the Unionat the Employer's Alameda Avenue facility in Bur-bank, California, is clarified to exclude all syndica-tion-distribution employees at the Employer'sChestnut Street location.12 We note that the facilities are 3 miles apart. In light of the factorsmilitating against accretion discussed above, we do not find the geo-graphic proximity of the Alameda Avenue and Chestnut Street locationssufficient to warrant a finding of accretion See, e.g , Towne Ford Sales,supra